      Case 4:19-cv-03744 Document 28 Filed on 03/23/21 in TXSD Page 1 of 3
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                          March 23, 2021
                       UNITED STATES DISTRICT COURT
                                                                        Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

PHILIP NIGRO,                            §
                                         §
        Plaintiff.                       §
                                         §
VS.                                      § CIVIL ACTION NO. 4:19-cv-03744
                                         §
UNITED PROPERTY & CASUALTY               §
INSURANCE COMPANY,                       §
                                         §
        Defendant.                       §

                           OPINION AND ORDER

       Pending before me is Defendant’s Opposed Motion for Court Appointed

Umpire. See Dkt. 17.

                                BACKGROUND

       This is a dispute arising out of an insurance claim made by Philip Nigro

(“Nigro”) for damage to his property caused by Hurricane Harvey. The insurance

carrier, United Property & Casualty Insurance Company (“UPC”), inspected the

property and paid on Nigro’s claim in the amount of $46,000. Because the parties

could not agree on damage assessments for the property’s roof and exterior stucco,

Nigro filed suit against UPC in Texas state court in June 2019.

       Shortly after this case was removed to federal court, this Court granted

Plaintiff’s Motion to Compel Appraisal and Abatement. See Dkt. 16. The case was

abated so that the parties could complete the necessary appraisal process. The

party-appointed appraisers have been unable to come to an agreement regarding
     Case 4:19-cv-03744 Document 28 Filed on 03/23/21 in TXSD Page 2 of 3




the amount of loss. The appraisers have also been unable to agree on who to

appoint as an umpire to help resolve the appraisal dispute. The underlying

insurance policy provides for a court appointed umpire under these circumstances.

                                 DISCUSSION

      Both parties agree that court appointment of an umpire is necessary under

the terms of the relevant insurance policy. The only issue is which appraisal umpire

to appoint. The court appointed umpire “should be impartial and have relevant

experience.” Sandpiper Condo. Council of Owners, Inc. v. Lexington Ins. Co., No.

2:18-cv-414, 2020 WL 977254, at *1 (S.D. Tex. Feb. 28, 2020).

      The parties have submitted the resumes of five candidates for my

consideration in making this appointment. UPC suggests Derrick S. Hancock and

Stephen A. Medeiros. Nigro offers up Chris Daniel, Kevin Fulton, and Hon.

William “Bill” McLeod. Although I am not personally acquainted with any of these

individuals, they appear to be extremely well-qualified, and there is no reason to

question their objectivity. Nonetheless, I think it would be more appropriate to

select an umpire from my own list of candidates rather than from the suggestions

made by the parties. This will eliminate any appearance of impropriety and more

adequately ensure the impartiality of the appointed umpire. By doing so, we also

eliminate a situation in which one side complains that the other side had its

preferred umpire selected.

      After careful consideration, I appoint the Hon. Scott Link to serve as the

appraisal umpire. Judge Link checks all the boxes to act as an umpire. He served

                                            2
     Case 4:19-cv-03744 Document 28 Filed on 03/23/21 in TXSD Page 3 of 3




for 11 years as a State District Judge in Harris County, Texas, receiving rave reviews

from both plaintiffs and defendants for his hard work, competence, and fairness.

Both before and after his tenure on the bench, Judge Link distinguished himself as

a highly respected trial lawyer. In recent years, he has developed an impressive

reputation as a go-t0 mediator. Important here, Judge Link has considerable

experience serving as an umpire in disputes involving residential and commercial

property. In response to my inquiries, Judge Link has indicated his willingness to

serve as umpire in this matter. He has also confirmed that he does not have any

conflicts with the parties or lawyers involved in this case. I am confident that Judge

Link will do a superb job.

                                   CONCLUSION

      For the reasons provided above, Defendant’s Motion for Court Appointed

Umpire is GRANTED, and the Hon. Scott Link is appointed as appraisal umpire.

Contact information for Judge Link is available at scottlinklaw.com. The parties

are ordered to contact Judge Link within 5 business days so the appraisal process

can proceed.

      SIGNED on this         day of March 2021.



                                        ______________________________
                                                ANDREW M. EDISON
                                         UNITED STATES MAGISTRATE JUDGE




                                             3
